Citation Nr: 0828473	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  02-15 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a lumbar spine 
disorder.

3.  Entitlement to service connection for a cervical spine 
disorder.  

4.  Entitlement to service connection for a left ankle 
disorder.

5.  Entitlement to service connection for arthritis of 
multiple joints.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

8.  Entitlement to service connection for deep vein 
thrombosis of the left leg.

9.  Entitlement to service connection for pseudofolliculitis 
barbae.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant 

ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 


INTRODUCTION

The appellant enlisted in the Army National Guard in July 
1982 and was a member until August 1991.  While a member of 
the Army National Guard, he had various periods of active 
duty training (ACDUTRA) and inactive duty training 
(INACDUTRA), including one initial period of ACDUTRA in the 
Army from September 27, 1982, to February 15, 1983, and one 
day of INACDUTRA on December 29, 1990.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, which denied the benefits sought on 
appeal.  The appellant appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  In a 
decision dated in June 2005, the Board denied the appellants 
claims for service connection.  The appellant then appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court), and in a decision dated in 
January 2008, the Court, in pertinent part, vacated the 
Board's decision and remanded the case to the Board for 
further proceedings consistent with the decision.  The case 
has since been returned to the Board for appellate review.  
Therefore, the Board will reissue that decision with 
modifications in accordance with the Court's decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The appellant had a left knee disorder that preexisted 
service.  

3.  While working at his civilian occupation as a truck 
driver on December 27, 1990, the appellant injured his 
cervical spine, lumbar spine, left knee, and left ankle in a 
motor vehicle accident.

4.  The appellant was on INACDUTRA on December 29, 1990.

5.  The appellant has not been shown to have a left knee 
disorder, lumbar spine disorder, cervical spine disorder, 
left ankle disorder, or arthritis of multiple joints that was 
acquired during any period of ACDUTRA or INACDUTRA, and there 
was no permanent worsening of any underlying condition based 
on any occurrence or event during any period of ACDUTRA or 
INACDUTRA.

6.  Arthritis of the neck, low back, and left ankle is not 
the result of an injury or disease incurred or aggravated in 
line of duty during ACDUTRA or from an injury incurred or 
aggravated during INACDUTRA.

7.  The appellant does not currently have headaches, a 
psychiatric disorder, deep vein thrombosis, or 
pseudofolliculitis barbae that were incurred during any 
period of ACDUTRA.

8.  The appellant does not currently have headaches, a 
psychiatric disorder, or deep vein thrombosis of the left leg 
due to injury that was incurred or aggravated during any 
period of INACDUTRA.
CONCLUSIONS OF LAW

1.  The pre-existing left knee disorder was not aggravated 
during any period of ACDUTRA or INACDUTRA. 38 U.S.C.A. §§ 
101, 106, 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.1, 3.6, 3.102, 3.303, 3.306 (2007).

2.  A lumbar spine disorder was not incurred or aggravated in 
any period of ACDUTRA or INACDUTRA. 38 U.S.C.A. §§ 101, 106, 
1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 
3.102, 3.303, 3.306 (2007).

3.  A cervical spine disorder was not incurred in or 
aggravated in any period of ACDUTRA or INACDUTRA. 38 U.S.C.A. 
§§ 101, 106, 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.1, 3.6, 3.102, 3.303, 3.306 (2007).

4.  A left ankle disorder was not incurred in or aggravated 
in any period of ACDUTRA or INACDUTRA. 38 U.S.C.A. §§ 101, 
106, 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.1, 
3.6, 3.102, 3.303, 3.306 (2007).

5.  Arthritis of multiple joints was not incurred in or 
aggravated in any period of ACDUTRA or INACDUTRA. 38 U.S.C.A. 
§§ 101, 106, 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.1, 3.6, 3.102, 3.303, 3.306 (2007).

6.  Headaches were not incurred in or aggravated in any 
period of ACDUTRA or INACDUTRA. 38 U.S.C.A. §§ 101, 106, 
1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 
3.102, 3.303, 3.306 (2007).  

7.  An acquired psychiatric disorder, to include PTSD, was 
not incurred in or aggravated in any period of ACDUTRA or 
INACDUTRA. 38 U.S.C.A. §§ 101, 106, 1101, 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 3.306, 
3.310 (2007).

8.  Deep vein thrombosis of the left leg was not incurred in 
or aggravated in any period of ACDUTRA or INACDUTRA. 38 
U.S.C.A. §§ 101, 106, 1101, 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 3.306, 3.310 (2007).  

9.  Pseudofolliculitis barbae was not incurred in or 
aggravated in any period of ACDUTRA or INACDUTRA. 38 U.S.C.A. 
§§ 101, 106, 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.1, 3.6, 3.102, 3.303, 3.306 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).

In this case, the RO did provide the appellant with notice in 
March 2001, December 2001, and March 2002, prior to the 
initial decision on the claims in March 2002, as well as in 
November 2003.  Therefore, the timing requirement of the 
notice as set forth in Pelegrini has been met in connection 
with the claim and to decide the appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the appellant 
in the notice letters about the information and evidence that 
is necessary to substantiate his claims for service 
connection.  Specifically, the November 2003 letter indicated 
that the evidence must show that the appellant had an injury 
in military service or a disease that began in, or was made 
worse during military service, or that there was an event in 
service that caused injury or disease; that he has a current 
physical or mental disability; and, that there is a 
relationship between his current disability and an injury, 
disease, or event in military service. Additionally, the 
September 2002 statement of the case (SOC) and the June 204 
and October 2004 supplemental statement of the case (SOC) 
notified the appellant of the reasons for the denial of his 
application and, in so doing, informed him of the evidence 
that was needed to substantiate his claims. 

In addition, the RO notified the appellant in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the November 2003 letter 
indicated that reasonable efforts would be made to help him 
obtain evidence necessary to support his claims, including 
that that VA was requesting all records held by Federal 
agencies, such as service medical records, military records, 
and VA medical records.  The appellant was also informed that 
a medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claims.

The RO also informed the appellant about the information and 
evidence that he was expected to provide.  Specifically, the 
November 2003 letter notified the appellant that he must 
provide enough information about his records so that they 
could be requested from the agency or person that has them.  
The March 2001, March 2002, and November 2003 letters also 
requested that he complete and return the enclosed VA Form 
21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the November 2003 letter informed the 
appellant that it was his responsibility to ensure that VA 
receives all requested records that are not in the possession 
of a Federal department or agency

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or an effective date.  Despite 
the inadequate notice provided to the appellant on these 
latter elements, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the appellant is not entitled to service connection, any 
question as to the appropriate disability rating or effective 
date to be assigned is rendered moot.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The appellant's service medical 
records as well as all available VA and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the appellant's claims.  

The Board does observe that the appellant has not been 
afforded a VA examination in connection with his claims for 
service connection.  Under the law, an examination or medical 
opinion is considered necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(2) establishes that the appellant suffered an event, injury, 
or disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability. 38 C.F.R. § 3.159(c)(4).

In this case, a VA examination is unnecessary to decide this 
for service connection because such an examination would not 
provide any more information than is already associated with 
the claims file.  As will be discussed below, the 
preponderance of the evidence is against the underlying 
premise that there was any event, disease, or injury during 
any period of the appellant's ACDUTRA or on December 29, 
1990.  Therefore, because there is no event, injury, or 
disease in service to which a current disorder could be 
related, the Board finds that a VA examination is 
unnecessary. 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an inservice event, injury, or disease).  

VA has further assisted the appellant and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOCs, which informed them of the laws and 
regulations relevant to the appellant's claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the appellant in this case.




I.  Applicable Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131.  The term 
"veteran" is defined, in relevant part, as "a person who 
served in the active military, naval, or air 
service . . . ."  38 U.S.C.A. § 101(2); see also 38 C.F.R. 
§ 3.1(d).  The term "active military, naval, or air 
service" is defined to include active duty, any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty for training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty." 38 U.S.C.A. § 101(24); see also 
38 C.F.R. § 3.6(a).  The term "active duty for training" 
includes, inter alia, certain full time duty in the Army 
National Guard.  38 U.S.C.A. § 101(22); see also 38 C.F.R. 
§ 3.6(c)(3).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  History 
provided by the veteran of the preservice existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 
7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 
246 (1995).  To rebut the presumption of sound condition 
under section 1111 of the statute for disorders not noted on 
the entrance or enlistment examination, VA must show by clear 
and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 
2003).  

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable".  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. 
§ 1153.

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established in the 
action.  Black's Law Dictionary 1067 (5th ed. 1979).  
Therefore, where the presumption of sound condition at 
entrance to service cannot be rebutted, the fact for which 
the presumption stands--that is, that the veteran was in 
sound condition at entry to service as to the disability for 
which he seeks service connection--must be assumed as a 
matter of law.  Accordingly, service connection may not be 
granted on the basis of aggravation of a preexisting disease 
or injury in such a case.  Rather, where the government fails 
to rebut the presumption of soundness under section 1111, the 
veteran's claim must be considered one for service incurrence 
or direct service connection.  See Wagner, 370 F.3d at 1094, 
1096 (indicating that, in cases where the presumption of 
soundness cannot be rebutted, the effect is that claims for 
service connection based on aggravation are converted into 
claims for service connection based on service incurrence).  

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the 
disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For 
veterans who served during a period of war or after December 
31, 1946, clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service, 
and clear and unmistakable evidence includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat veteran to show 
increased disability for the purposes of determinations of 
service connection based on aggravation under section 1153 
unless the underlying condition worsened.  Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

For the purposes of this case, periods of inactive duty for 
training (INACDUTRA) are not for consideration because 
service connection may be granted for disability resulting 
only from injuries incurred or aggravated during such 
periods, not disability resulting from diseases. 38 U.S.C.A. 
§ 101(23), (24); see McManaway v. West, 13 Vet. App. 60, 67 
(1999) (quoting Brooks v. Brown, 5 Vet. App. 484, 485 (1993) 
(discussing 38 U.S.C. §§ 101(24), 1131) (stating that the law 
"permits service connection for persons on inactive duty 
[training] only for injuries, not diseases, incurred or 
aggravated in line of duty").  Moreover, the advantage of 
certain evidentiary presumptions, provided by law, that 
assist veterans in establishing service connection for a 
disability do not extend to those who claim service 
connection based on a period of active or inactive duty for 
training. Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) 
(noting that the Board did not err in not applying 
presumptions of sound condition and aggravation to 
appellant's claim where he served only on active duty for 
training and had not established any service-connected 
disabilities from that period); McManaway, 13 Vet. App. at 67 
(citing Paulson, 7 Vet. App. at 469-70, for the proposition 
that, "if a claim relates to period of active duty for 
training, a disability must have manifested itself during 
that period; otherwise, the period does not qualify as active 
military service and claimant does not achieve veteran status 
for purposes of that claim" (emphasis in McManaway)); see 
also Biggins v. Derwinski, 1 Vet. App. 474, 479 (1991) 
(Steinberg, J., concurring).  Therefore, the appellant is not 
entitled to a presumption of sound condition at entrance onto 
a period of active or inactive duty for training, or to a 
presumption of aggravation during such period where evidence 
shows an increase in severity of a preexisting disease during 
such a period, or to a presumption of service incurrence or 
aggravation for certain diseases, including psychoses, which 
manifest themselves to a degree of 10 percent or more 
disabling within a year from the date of separation from 
service.  In other words, the application of 38 C.F.R. §§ 
3.307, 3.309 (presumption of service incurrence), 3.306 
(presumption of aggravation), and 38 U.S.C.A. §§ 1111, 1131 
(presumption of soundness) is not available in this appeal.

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury. 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability. Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation. Allen, 7 Vet. App. at 448.  
Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened. Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability. 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied. 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Any individual who, when authorized or required by competent 
authority, assumes an obligation to perform ACDUTRA or 
INACDUTRA, and who is disabled from an injury incurred while 
proceeding directly to or returning directly from such 
ACDUTRA or INACDUTRA, shall be deemed to have been on ACDUTRA 
or INACDUTRA, as the case may be.  VA will determine whether 
such individual was so authorized or required to perform such 
duty and whether the individual was disabled from injury so 
incurred.  In making such determination, there shall be taken 
into consideration the hour on which the individual began to 
proceed or return; the hour on which the individual was 
scheduled to arrive for or ceased to perform such duty; the 
method of travel employed; the itinerary; the method in which 
the travel was performed; and the immediate cause of 
disability.  Whenever any claim is filed alleging that the 
claimant is entitled to benefits by reason of this 
subsection, the burden of proof shall be on the claimant. 38 
U.S.C.A. § 106(d); 38 C.F.R. § 3.6(e).

In accordance with 38 U.S.C.A. § 106, VA has the authority to 
determine whether the appellant was in active service, 
including INACDUTRA, at the time a claimed injury occurred.  
VA regulations governing requirements for establishing 
service for VA benefits purposes require military service 
department verification of the appellant's service. See Duro 
v. Derwinski, 2 Vet. App. 530, 532 (1992); 38 C.F.R. § 3.203. 
"[O]nly official service department records can establish if 
and when an individual was serving on active duty, [ACDUTRA], 
or [INACDUTRA]." Cahall v. Brown, 7 Vet. App. 232, 237 
(1994).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 

When a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim. 38 
C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied. See Gilbert, 1 Vet. App. at 
54.


II.  Appellant's Contentions

The appellant testified at his April 2003 personal hearing at 
the RO that he felt pain in his left knee on December 29, 
1990, when he was carrying his heavy duffle bags when ordered 
into duty.  He said that his low back and cervical spine were 
affected at the same time. See RO Hearing Transcript p. 1.  
The appellant testified that he was seen in the Troop Medical 
Clinic on January 24, 1991, where he was given a profile 
based on neck, lower back, left knee, left ankle injury and 
left leg muscle spasms, and indicated that he was using a 
wheelchair at that time. See RO Hearing Transcript pp. 1-2.  
He also stated that he had been diagnosed with arthritis of 
the neck, back, knee, and shoulders and that these were 
related to the knee claim. See RO Hearing Transcript pp. 8-9.

The appellant further testified that his pseudofolliculitis 
barbae began in service because of military grooming 
requirements and that he currently uses medication on a daily 
basis for the condition.  He indicated that he was not seeing 
a doctor for pseudofolliculitis barbae, that he had not been 
diagnosed with pseudofolliculitis barbae, and that he was 
never seen in service for that condition. See RO Hearing 
Transcript pp. 2- 4.

The appellant stated that his headaches began on December 29, 
1990, and that they were related to his lifting and carrying 
of heavy bags on that date.  He noted that the headaches 
occur at least three to four times per month and that they 
are severe in nature, lasting several days.  The appellant 
also testified that he had been diagnosed with migraines by 
his orthopedic surgeon. See RO Hearing Transcript pp. 4-6.

The appellant claimed that the left leg deep vein thrombosis 
was related to his left knee and his diabetes. See RO Hearing 
Transcript pp. 6-8.

The appellant has contended that he is suffering from 
depression and anxiety that is related to his service in the 
National Guard.  In particular, he has alleged that the 
disorders were caused by his military attachment during 
Operation Desert Storm, as well as his physical problems. See 
RO Hearing Transcript pp. 10-11.

The appellant provided similar testimony at his November 2004 
Travel Board hearing.  He also stated that his National Guard 
duty on December 29, 1990, was inactive duty training. See 
Board Hearing Transcript p. 3.  The appellant testified that 
he had been in an accident on December 27, 1990, and that he 
sustained elevated pain in the areas injured in the accident 
due to lifting and carrying military equipment such as duffle 
bags, chairs, food service equipment, radio equipment, and 
other equipment.  He contended that his case warranted 
service connection because the pre-existing conditions he had 
from the accident were aggravated and taken to another level.  
The appellant's representative clarified that the appellant 
was arguing that the left ankle, cervical spine, low back, 
arthritis in the joints, left leg deep vein thrombosis, 
headaches, and left knee residuals were all aggravated due to 
the events of December 29, 1990. See Board Hearing Transcript 
pp. 3-4 and p. 8-9.  He also stated that he did not have a 
shaving profile while he was in service, although he did have 
problems with it while he was in service.

The evidence of record also includes written statements about 
the events of December 29, 1990.  The appellant submitted a 
statement in January 2001 in which he claimed that while he 
was gathering his National Guard equipment in order to report 
on that day, he was in severe pain and, as a result, fell in 
the parking lot.  He maintained that the heavy duffle bags 
affected his injured areas, including his neck, back, head, 
shoulders, left knee and left ankle, causing him to collapse.  
He noted that he subsequently had to carry those heavy bags 
into the Armory.

A June 2001 statement from the appellant's spouse indicates 
that she is a registered nurse.  She stated that she had 
notified her husband's captain on December 28, 1990, about 
the injuries he had suffered the prior day.  She also 
indicated that she helped her husband to dress, that he would 
not allow her to carry his heavy bags, and that as they 
proceeded outdoors to the car the appellant fell with the 
heavy equipment.  She said that his pain intensified again 
when they arrived at the Armory and he exited the car.

A January 2002 statement from the appellant indicates that he 
wore his battle dress uniform with a neck brace and a leg 
brace over it.  He said that he had to use one crutch too.  
The appellant further stated that he grabbed his bags, 
proceeded to the car, and fell down. He contended that he 
suffered in pain for several hours after arriving at the 
Armory and was subsequently sent home.


III.  Medical evidence

Review of the appellant's service medical records reveals 
that the appellant underwent an enlistment examination in 
July 1982 at which time he reported having undergone left 
knee surgery for torn cartilage when he was twelve years old.  
The July 1982 report from an orthopedic consultation 
indicates that there was a healed surgical scar over the 
lateral and anterior lateral aspect of the appellant's left 
knee. There was no synovial thickening or instability of the 
cruciate or collateral ligaments, but there was some 
irregularity of the articular margin of the left femoral 
condyle.  Extension and flexion of the knee were normal.  
There was minimal crepitation on movement of the left knee.  
Radiographic examination revealed considerable spurring of 
the articular margin of the lateral femoral condyle of both 
the medial and lateral aspects as well as some irregularity 
of the articular surface of the lateral tibial plateau.  
There was also a slight irregularity of the lateral medical 
condyle.  The orthopedist rendered a diagnosis of residuals 
of apparent lateral meniscectomy of the left knee with mild 
irregularity of the articular margins without atrophy or 
synovitis.

The appellant underwent periodic examination on March 22, 
1986, and April 7, 1990, during which there were no findings 
of or diagnoses of pseudofolliculitis barbae.  There is no 
evidence that the appellant received any treatment at the 
National Guard on December 29, 1990, although reports from 
his primary care physician, dated December 28, 1990, indicate 
that radiographic examination of the ankle, knee, cervical 
spine, and lumbar spine were negative and that physical 
examination had resulted in clinical impressions of neck 
pain, low back pain, left ankle pain, and left knee pain.

A January 21, 1991, letter from the appellant's primary care 
physician to the National Guard states that the appellant had 
been diagnosed with neck pain, low back pain, left knee pain, 
left ankle pain, and muscle spasm in his left leg.  The 
physician stated that the appellant was wearing a neck collar 
and a knee brace, taking physical therapy, and making 
intermittent office visits.  The physician also advised that 
any movement of any kind caused pain to the appellant, 
advised against any kind of travel, and stated that prolonged 
sitting, standing, or any other type of activity could cause 
damage to the areas already injured.  On January 24, 1991, 
the appellant was evaluated at the Troop Medical Clinic at 
which time he was noted to have been off work due to pain of 
the left knee, left ankle, neck, and lower back.  Low back 
pain was observed with all movement, and extension and 
flexion of the left knee were restricted secondary to pain.  
The left ankle also had decreased range of motion.  The 
appellant was placed on a 30-day profile.  An April 24, 1991, 
letter from the appellant's orthopedic surgeon states that 
the appellant was suffering from the residuals of a cervical 
spine strain.  The physician said that his lumbar spine had 
improved and that the left knee and the left ankle were 
normal.  The surgeon further stated that the appellant's neck 
problem disqualified him from participating in active 
military duty.  The appellant was subsequently found to not 
meet the medical fitness standards for retention due to a 
cervical spine strain.

Review of the private medical evidence of record reveals 
additional records from the appellant's orthopedic surgeon.  
An April 1994 note includes diagnoses of anterior compartment 
impingement of the left knee with synovitis and plica and 
recurrent tear of the lateral meniscus.  The surgical note 
indicates that, while the appellant had had a previous 
lateral meniscectomy, there was still meniscus present and a 
recurrent tear of the lateral meniscus such that the surgeon 
had to completely remove the offending meniscal material that 
was causing the inflammation of the posterior and anterior 
lateral compartment.

A February 1997 report indicates that the appellant presented 
for treatment in November 1996, and that the doctor rendered 
diagnoses of cervical strain with straightening of the lumbar 
lordosis, sprain of the lumbar spine, and possible internal 
derangement of the left knee.  The appellant subsequently 
reported that he had been involved in a minor car wreck in 
December 1996.  The doctor stated that the appellant's 
symptoms began to improve in January 1997, and that, in 
February 1997 the cervical spine demonstrated a satisfactory 
range of motion (although the appellant complained of some 
pain at the base of the neck) and the lumbar spine was 
normal.  In addition, there was some low-grade synovitis of 
the left knee with evidence of pain on motion.

A May 1998 note states that the appellant was involved in a 
motor vehicle accident two weeks prior to the office visit; 
he strained his neck and left shoulder as a result of his car 
being struck on the left rear door. The surgeon noted that he 
had previously treated the appellant for lumbar disc syndrome 
in 1997. The doctor rendered diagnoses that included cervical 
strain. In June 1998, the appellant was noted to have 
responded to treatment.

In a June 2001 report, the physician stated that the 
appellant had presented for an evaluation of the service 
connection claims at issue in this case.  The physician 
reviewed the appellant's history and noted that he had been 
diagnosed with acute cervical and lumbar strain, strain of 
the left knee and strain of the left ankle after the December 
27, 1990, motor vehicle accident, that the appellant had been 
on active duty in December 1990, that he suffered a cervical 
strain in a motor vehicle accident in October 1996, and that 
he presented with current complaints of persistent chronic 
neck pain, low back pain, knee pain, and left ankle pain.  A 
radiographic examination revealed osteoarthritic changes of 
the left knee, early lumbar degenerative disc disease, 
facetal arthritis of the cervical spine and the lumbar spine, 
and evidence of degeneration of the medial malleolus.  
Records from the beginning of 2002 indicate that the 
appellant had been diagnosed with cervical disc displacement, 
lumbar and lumbosacral disc degeneration, and internal 
derangement of the knee.

A March 2002 report from the appellant's treating internist 
indicates that he had been treating the appellant since 1993 
and that the treatment was for left leg thrombophlebitis.  
The physician further stated that he saw the appellant again 
in July 1997 and indicated that the appellant was being 
treated for depression, PTSD, and erectile dysfunction, but 
did not disclose the data upon which he relied in listing 
those diagnoses.

A May 2002 letter from the appellant's therapist indicates 
that the appellant continued to have symptoms of depression, 
anxiety, sleep disturbance, inability to concentrate and 
memory/concentration problems that he said were caused by 
multiple physical disabilities.  The therapist opined that 
the appellant was suffering from a dysthymic disorder 
associated with his physical conditions.


IV.  Analysis

Records received from the Army National Guard establish that 
the appellant's status on December 29, 1990, was INACDUTRA.  
The National Guard documents indicate that he was not on 
active duty at any time between July 11, 1990, and August 7, 
1991, and that he had no credible service for retirement pay 
during that same period.

Because the appellant contends that he incurred or aggravated 
disabilities on the way to reporting for INACDUTRA on 
December 29, 1990, an issue in this case is the point at 
which the appellant entered into the status of INACDUTRA.  It 
appears from the newspaper articles submitted by the 
appellant that his unit was supposed to report at the Armory 
by 0800 hours on December 29, 1990.  It is clear from the 
evidence of record that the appellant was injured in a work- 
related accident on December 27, 1990.  He claims to have 
aggravated those injuries while he was on INACDUTRA on 
December 29, 1990.  Both the appellant and his spouse have 
described a fall that occurred before he entered his vehicle 
and began the trip to the Armory.

While neither section 106(d) of the statute nor section 
3.6(e) of the regulations include the words 'portal-to-
portal', review of the legislative history of Public Law 881, 
84th Congress indicates that the phrase was discussed. See, 
e.g., Servicemen's and Veterans' Survivors' Benefits Act: 
Hearings Before the Select Committee on Survivors Benefits, 
84th Cong., 1st Sess. 56-57 (1955).  Although sections 106(d) 
and 3.6(e) and the pertinent legislative history include the 
terms 'proceeding', 'en route', 'travel', and 'using 
transportation facilities of his own choosing', there is no 
conclusive evidence that the reservist had to be using some 
mode of transportation before s/he would come under the 
purview of the legislation.  On the other hand, there is no 
definitive evidence that the coverage extended from the point 
in time at which the reservist opened the door of his/her 
home to leave for INACDUTRA to the point in time at which 
s/he opened the door of the home upon return from INADUTRA.  
Purely for the sake of argument and to afford the appellant 
the most liberal possible interpretation, the Board will, 
however, assume such literal portal-to-portal coverage in 
analyzing the appellant's issues of entitlement to service 
connection.

With regard to the appellant's claims for service connection 
for pseudofolliculitis barbae, deep vein thrombosis, 
depression or other psychiatric disorder, and headaches, the 
Board notes that these are not injuries, and service 
connection can not legally be granted for any one of these 
claimed disorders based on any incident of INACDUTRA.


A.  Left Knee Disorder, Lumbar Spine Disorder, Cervical Spine 
Disorder, Left Ankle Disorder, Arthritis of Multiple Joints, 
Headaches, and Deep Vein Thrombosis of the Left Leg

In considering the evidence of record under the laws and 
regulation as set forth above, the Board concludes that the 
appellant is not entitled to service connection for a left 
knee disorder, lumbar spine disorder, cervical spine 
disorder, left ankle disorder, arthritis of multiple joints, 
headaches, and deep vein thrombosis of the left leg.  At the 
outset, the Board notes that the appellant is not entitled to 
a presumption of sound condition at entrance onto a period of 
active or inactive duty for training or to a presumption of 
aggravation during such period where evidence shows an 
increase in severity of a preexisting disease during such a 
period.  In this case, the appellant clearly had a 
preexisting left knee disorder.  In this regard, his July 
1982 enlistment examination indicated that he had had left 
knee surgery at age twelve.  He was referred for an 
orthopedic consultation during which he was diagnosed with 
residuals of a lateral meniscectomy of the left knee with 
mild irregularity of the articular margins without atrophy or 
synovitis.  Indeed, there has been no dispute that the 
appellant's left knee disorder preexisted his active service, 
and as such, was not incurred during ACDUTRA or INACDUTRA.  
This childhood condition is clearly documented in the record, 
and there has been no assertion or any indication that it 
occurred during any type of military duty.  Accordingly, the 
appellant had a preexisting left knee disorder prior to his 
military service.  As such, the Board's adjudication of this 
claim for service connection may proceed based on 
aggravation.

In addition, the appellant admits that he suffered injuries 
to his left knee, left ankle, cervical spine, and lumbar 
spine and had left leg spasms as a result of the December 27, 
1990, motor vehicle accident.  The medical evidence of 
record, including that relating to the appellant's associated 
Workers Compensation benefits, refers to the existence of 
these injuries after the December 27, 1990, accident.  The 
Board finds such evidence sufficient to establish that the 
appellant's left knee condition was aggravated by this 
accident and that the left ankle, lumbar spine, cervical 
spine, and left leg spasms were incurred due to the accident.

The appellant states that he suffered aggravation of all of 
those injuries as a result of his December 29, 1990, day of 
INACDUTRA.  He maintains that the aggravation occurred while 
on his way to report for INACDUTRA on December 29, 1990.  The 
appellant's representative has stated that the appellant 
contends that service connection for the a left knee 
disorder, left ankle disorder, cervical spine disorder, 
lumbar spine disorder, arthritis of multiple joints, 
headaches, and deep vein thrombosis of the left leg is 
warranted because they were all aggravated due to the events 
of December 29, 1990. See Board Hearing Transcript pp. 3-4 
and p. 8-9.

However, the evidence of record does not show that the 
claimed disorders were aggravated during the December 29, 
1990, period of INACDUTRA.  The appellant has argued that he 
suffered aggravation of his pre-existing headaches, multiple 
joint arthritis, left knee disorder, left ankle disorder, 
left leg disorder, lumbar spine disorder ,and cervical spine 
disorder due to a fall in his driveway, the rigors of travel, 
and getting out of his car and into the Armory on December 
29, 1990.  The Board also notes that the appellant's 
descriptions of his actions on that day have included the 
wearing a leg brace and a neck brace and using a crutch as 
well as engaging in the moving and hauling of military 
equipment, such as duffle bags, chairs, food service 
equipment, radio equipment, and other equipment.  

Whenever any claim is filed alleging that the claimant is 
entitled to benefits by reason of 38 C.F.R. § 3.6(e), as in 
this case, the regulation states that the burden of proof 
shall be on the claimant.  The appellant has not provided 
sufficient evidence that he suffered an injury or any 
aggravation of a pre-existing injury between the time he left 
his house on December 29, 1990, and the time he checked in at 
the Armory for his period of INACDUTRA on that day or during 
his travel back home that day.  The appellant's service 
medical records dated in January 1991, February 1991, and 
April 1991 indicate that he did seek treatment for his left 
knee, left ankle, neck, and lower back.  It was noted that he 
had been injured on a motor vehicle accident on December 27, 
1990.  However, there was no indication the injuries had 
chronically worsened or increased in severity on December 29, 
1990.  In fact, his service medical records do not document 
any complaints, treatment, or diagnosis pertaining to his 
claimed disorders on December 29, 1990.  

The Board does acknowledge that the appellant and his spouse 
have described the aggravation of the claimed injuries as an 
increase in his pain level with severe headaches and body 
aches.  Indeed, his wife submitted a statement dated in June 
2001 indicating that she is a registered nurse and that she 
witnessed him fall on his way to INACDUTRA.  She also 
indicated that his pain intensified as a result of the 
incident.  The Board notes that medical evidence is not 
limited to that which is provided by doctors.  As provided by 
38 C.F.R. § 3.159(a)(1), "competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions."  The United States 
Court of Appeals for Veterans Claims (Court) has held that a 
nurse practioner fits squarely into the requirement of 
section 3.159(a)(1) as a provider competent to provide 
diagnoses, statements, or opinions.  Similarly, in this case, 
the appellant's wife appears to be a registered nurse, and 
thus, completed medical education and training and meets the 
requirement of section 3.159(a)(1) as one competent to 
provide diagnoses, statements, or opinions. Cox v. Nicholson, 
20 Vet. App. 563, 568-70 (2007).  

Nevertheless, pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a disability for which service connection may be 
granted. Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
aff'd in part, vacated and remanded in part on other grounds 
by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001).  Moreover, even assuming that the appellant did have 
an increase in pain, the Board notes that aggravation for 
purposes of entitlement to VA compensation benefits requires 
more than that a preexisting disorder become intermittently 
symptomatic during service.  An increase in the severity of a 
preexisting condition, as distinguished from the mere 
recurrence of manifestations of the pre-service condition, is 
required to establish service connection for a preexisting 
injury or disease on the basis of aggravation.  There must be 
permanent advancement of the underlying pathology.  

In this case, the medical evidence does not establish that 
the appellant's claimed disorders underwent a chronic 
worsening or permanent increase in severity.  In fact, x-rays 
of the appellant's lumbar spine, neck, and left ankle 
obtained in December 1990 were negative.  The appellant's 
treating orthopedist also stated in April 1991 that his 
lumbar spine had improved and that an examination of the left 
knee and left ankle was normal.  In addition, the Board notes 
that appellant did not seek any treatment for these disorders 
for several years following the end of his military service 
in August 1991.  Indeed, arthritis of these joints was not 
demonstrated until October 1996.  Moreover, the appellant's 
lumbar spine was described as normal in February 1997.

The Board further notes that there is medical evidence of 
record showing that the appellant sustained intercurrent 
injuries, to include a cervical strain due to a car accident 
n October 12, 1996, and neck and shoulder injuries in a car 
accident on May 8, 1998.  

In addition, there is no competent medical evidence of deep 
vein thrombosis, headaches, or arthritis of multiple joints 
during any one of the appellant's periods of ACDUTRA.  
Indeed, the evidence of record does not show the appellant to 
have had deep vein thrombosis prior to 1993, and there is no 
medical evidence of a current diagnosis of headaches.  The 
Board is cognizant of the appellant's own statements to the 
effect that he currently has such these disorders and 
believes that they are due to the INACDUTRA aggravation of 
his injuries sustained during the motor vehicle accident on 
December 27, 1990.  However, the appellant is not a medical 
professional, and therefore his beliefs and statements about 
medical matters do not constitute competent evidence on 
matters of medical etiology or diagnosis and absent a 
professional medical opinion linking a current disorder to 
service, service connection cannot be granted. See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

The Board further acknowledges the appellant's contention 
that he has left leg deep vein thrombosis that is related to 
his left knee and his diabetes mellitus.  However, the fact 
remains that service connection has not been established for 
the two latter disabilities.  As such, service connection for 
deep vein thrombosis of the left is not warranted on a 
secondary basis. 

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the appellant's 
claims for service connection for a left knee disorder, 
lumbar spine disorder, cervical spine disorder, left ankle 
disorder, arthritis of multiple joints, headaches, and deep 
vein thrombosis of the left leg.  Because the preponderance 
of the evidence is against the appellant's claims, the 
benefit of the doubt provision does not apply.  Accordingly, 
the Board concludes that service connection for a left knee 
disorder, lumbar spine disorder, cervical spine disorder, 
left ankle disorder, arthritis of multiple joints, headaches, 
and deep vein thrombosis of the left leg is not warranted.


B.  Psychiatric Disorder, Including PTSD

Service connection for PTSD requires a medical diagnosis of 
the disorder, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, as 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressor. 38 C.F.R. 
§ 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the appellant engaged in "combat 
with the enemy" or was a POW as established by official 
records, including recognized military combat citations or 
other supportive evidence.  If the VA determines that the 
appellant engaged in combat with the enemy or was a POW and 
the alleged stressor is combat or POW related, then the 
appellant's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required, 
provided that such testimony is found to be "satisfactory," 
i.e., credible and "consistent with the circumstances, 
conditions or hardships of service." 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163 
(1996); West v. Brown, 7 Vet. App. 70 (1994); Zarycki v. 
Brown, 6 Vet. App. 91 (1993).  If, however, the VA determines 
that the appellant did not engage in combat with the enemy or 
was a POW, or that the appellant engaged in combat with the 
enemy or was a POW, but the alleged stressor is not combat or 
POW related, the appellant's lay testimony by itself, is 
insufficient to establish the occurrence of the alleged 
stressor. Instead, the record must contain credible 
supporting evidence that corroborates the appellant's 
statements or testimony. Cohen v. Brown, 10 Vet. App. 128 
(1997).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
appellant is not entitled to service connection for PTSD.  
The competent medical evidence of record does not establish a 
current diagnosis of PTSD.  In this regard, the National 
Guard medical records do not contain any diagnosis of PTSD or 
other psychiatric disorder.  Nor are there any post-service 
medical records documenting a clinical diagnosis of PTSD.  An 
internist did mention a diagnosis of PTSD in a March 2002 
written statement, but there was no explanation provided.  
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. See 38 C.F.R. § 3.304(f). See also Cohen v. Brown, 
10 Vet. App. 128 (1997).  The Board notes that the diagnostic 
criteria, including those related to stressors, set forth in 
THE AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, (4th ed. 1994) (DSM-
IV) for mental disorders have been adopted by the VA. 38 
C.F.R. § 4.125.  According to the updated criteria, a 
diagnosis of PTSD requires that a claimant be exposed to a 
traumatic event and a response involving intense fear, 
helplessness, or horror.  However, the March 2002 internist 
did not discuss the basis for his reference to PTSD.  

Indeed, private health care providers have consistently 
rendered diagnoses of a depressive disorder, and the 
appellant is currently diagnosed with a dysthymic disorder 
with depression and anxiety.  Although the appellant's wife, 
a registered nurse, has described the appellant's 
symptomatology since service, she has not provided a medical 
diagnosis of PTSD.   In fact, she has not made any specific 
reference to the disorder.  Thus, the preponderance of the 
medical evidence of record indicates that the appellant is 
currently suffering from a depressive disorder rather than 
PTSD.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the appellant currently has the 
disability for which benefits are being claimed.  Because the 
medical evidence does not establish that the appellant has a 
current diagnosis in this case, the Board finds that the 
appellant is not entitled to service connection for PTSD.  

In addition, the Board concludes that no other acquired 
psychiatric disorder was incurred in service.  The 
appellant's service medical records are negative for any 
complaints, treatment, or diagnosis of such a disorder.  As 
such, there is no competent medical evidence of the existence 
of a diagnosis of any psychiatric disorder during any one of 
the appellant's periods of ACDUTRA.  Moreover, he did not 
seek treatment for a psychiatric disorder until many years 
following his separation from service.  Indeed, there is no 
competent medical evidence of record to demonstrate the 
existence of any psychiatric diagnosis before 2002.  In this 
regard, a March 2002 letter from a social worker indicates 
that the appellant was referred for treatment of depression 
and anxiety and that the initial evaluation occurred in 
January 2002.  Therefore, the Board finds that an acquired 
psychiatric disorder did not manifest in service or for many 
years thereafter.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of an 
acquired psychiatric disorder, the Board notes that this 
absence of evidence constitutes negative evidence tending to 
disprove the claim that the appellant had an injury or 
disease in service which resulted in chronic disability or 
persistent symptoms thereafter. See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 38 
C.F.R. § 3.102 (noting that reasonable doubt exists because 
of an approximate balance of positive and "negative" 
evidence).  Thus, the lack of any objective evidence of 
continuing complaints, symptoms, or findings for many years 
between the period of active duty and the first complaints or 
symptoms of an acquired psychiatric disorder is itself 
evidence which tends to show that the disorder did not have 
its onset in service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability. See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection. 
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role. See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing an acquired 
psychiatric disorder manifested during service or within 
close proximity thereto, the medical evidence of record does 
not link a current disorder to his military service.  As 
discussed above, there was no event, disease, or injury in 
service to which a current psychiatric disorder could be 
related. See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).  

The Board does acknowledge the June 2001 statement submitted 
by the appellant's wife describing the appellant's 
psychiatric symptomatology since service.  As previously 
discussed, the appellant's wife is a registered nurse, and as 
such, is competent to provide medical diagnoses, statements, 
or opinions. See Cox v. Nicholson, 20 Vet. App. 563, 568-70 
(2007).  However, she did not indicate that the appellant has 
a current diagnosis of PTSD, and the Board has already 
acknowledged the appellant's current diagnoses of other 
various acquired psychiatric disorders.  Nevertheless, the 
fact remains that there was no event, disease, or injury in 
service to which such symptomatology could be related.  

The Board also observes the May 2002 letter from the 
appellant's therapist stating that the appellant's dysthymic 
disorder was associated with his physical conditions.  
However, the therapist did not specify the physical 
conditions to which he was referring.  Moreover, the 
appellant is not service-connected for any disability.  As 
such, service connection for a psychiatric disorder is not 
warranted on a secondary basis.  Therefore, the Board finds 
that a preponderance of the evidence is against the 
appellant's claim for service connection for a psychiatric 
disorder.

Because the preponderance of the evidence is against the 
appellant's claim, the benefit of the doubt provision does 
not apply.  Accordingly, the Board concludes that service 
connection for an acquired psychiatric disorder, to include 
PTSD, is not warranted.


C.  Pseudofolliculitis Barbae

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
appellant is not entitled to service connection for 
pseudofolliculitis barbae.  His service medical records are 
negative for any complaints, treatment, or diagnosis of such 
a disorder.  In fact, the appellant testified at his RO 
hearing that and that he was never seen in service for that 
condition.  Moreover, the medical evidence of record does not 
show that he sought treatment for pseudofolliculitis barbae 
immediately following his separation from service.  Indeed, 
the appellant did not have any complaints of such a disorder 
until he filed his claim in January 2001.  The Board finds 
this gap in time significant, and, as noted above with regard 
to the claim for service connection for a psychiatric 
disorder, it weighs against the existence of a link between 
current pseudofolliculitis barbae and his time in service. 
Cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding, in an aggravation context, that the Board may 
consider a prolonged period without medical complaint when 
deciding a claim).  Therefore, the Board finds that a 
pseudofolliculitis barbae did not manifest in service.  

Moreover, the medical evidence of record does not indicate 
that the appellant was ever treated for or diagnosed with 
pseudofolliculitis barbae following his period of service.  
In fact, the appellant testified at his RO hearing that he 
was not seeing a doctor for pseudofolliculitis barbae and 
that he had not been diagnosed with the disorder.  As such, 
the appellant has not been shown to have a current diagnosis 
of a pseudofolliculitis barbae.  As previously noted, the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the appellant currently has the 
disability for which benefits are being claimed.  

The Board does acknowledge the June 2001 statement submitted 
by the appellant's wife indicating the appellant has episodes 
of severe shaving bumps that become infected and sore.  As 
previously discussed, the appellant's wife is competent to 
provide diagnoses, statements, or opinions because she is a 
registered nurse. See Cox v. Nicholson, 20 Vet. App. 563, 
568-70 (2007).  However, she did not indicate that such 
symptomatology was diagnosed as pseudofolliculitis barbae.  
Moreover, the fact remains that there was no event, disease, 
or injury in service to which such current symptomatology 
could be related.  Therefore, the Board finds that a 
preponderance of the evidence is against the appellant's 
claim for service connection for pseudofolliculitis barbae.

Because the preponderance of the evidence is against the 
appellant's claim, the benefit of the doubt provision does 
not apply.  Accordingly, the Board concludes that service 
connection for pseudofolliculitis barbae is not warranted.


ORDER

Service connection for a left ankle disorder is denied.

Service connection for a lumbar spine disorder is denied.

Service connection for a cervical spine disorder is denied.  

Service connection for a left ankle disorder is denied.

Service connection for arthritis of multiple joints is 
denied.

Service connection for headaches is denied.

Service connection for a psychiatric disorder, to include 
posttraumatic stress disorder (PTSD) is denied.

Service connection for deep vein thrombosis of the left leg 
is denied.

Service connection for pseudofolliculitis barbae is denied.





_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


